Name: 96/3/EC: Commission Decision of 13 December 1995 on the eligibility of expenditure to be incurred in 1995 by Finland and Sweden for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  fisheries;  Europe
 Date Published: 1996-01-03

 Avis juridique important|31996D000396/3/EC: Commission Decision of 13 December 1995 on the eligibility of expenditure to be incurred in 1995 by Finland and Sweden for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Finnish and Swedish texts are authentic) Official Journal L 001 , 03/01/1996 P. 0007 - 0008COMMISSION DECISION of 13 December 1995 on the eligibility of expenditure to be incurred in 1995 by Finland and Sweden for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Finnish and Swedish texts are authentic) (96/3/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 89/631/EEC of 27 November 1989 on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (1), as last amended by Decision 94/207/EC (2), and in particular Article 2 (2) thereof,Whereas, in accordance with Decision 89/631/EEC, the Commission has received applications for Community financial contributions from Finland and Sweden towards expenditure to be incurred during 1995;Whereas the applications refer to expenditure for the acquisition or modernization of vessels, aircraft and land vehicles including their equipment, systems for the detection and recording of fishing activities and systems for recording and transmitting catch data and other relevant information;Whereas such expenditure will help to develop monitoring and supervision facilities for the proper implementation of the Community's fishery resources conservation arrangements;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1 The expenditure foreseen for 1995 shown in the Annex, corresponding to an amount of ECU 2 306 032 is eligible for a financial contribution under Decision 89/631/EEC. The Community contribution shall be 50 % of the eligible expenditure.Article 2 This Decision is addressed to the Republic of Finland and the Kingdom of Sweden.Done at Brussels, 13 December 1995.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 364, 14. 12. 1989, p. 64.(2) OJ No L 101, 20. 4. 1994, p. 9.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >TABLE>